Citation Nr: 1737720	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  09-40 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia. 


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 


INTRODUCTION

The Veteran served in the Army from October 1984 to February 1985 and June 1987 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran subsequently moved and jurisdiction of this case transferred to the RO in Boise, Idaho.
The Veteran initially requested a Board hearing, and a hearing was scheduled to take place in Boise, Idaho in July 2016.  Multiple notices were sent to the Veteran and phone contact was made with the Veteran to remind him of the hearing.  Nevertheless, the Veteran did not appear.  Neither the Veteran nor his representative made a renewed request for a hearing.  


FINDING OF FACT

The preponderance of evidence reflects that the Veteran's acquired psychiatric disorder, to include schizophrenia was due to his active duty service.    


CONCLUSION OF LAW

The requirements for establishing service connection for an acquired psychiatric disorder, to include schizophrenia have been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.156, 3.159 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

To establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of evidence in light of the entirety of the record.

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board notes the Veteran's Service Treatment Records (STRs) lack a diagnosis or treatment for any psychiatric disorders.  In a July 1988 STR, the Veteran told the military psychiatrist that he wanted to leave the military because he was unhappy with military life.  Subsequently, the Veteran was barred from reenlisting in the service due to his multiple AWOLs and his poor performance. 

The Veteran stated he began receiving treatment for schizophrenia in 1990.  The evidence of record includes treatment records from the Tulane Hospital from 1991 stating the Veteran had schizophrenia.  The medical evidence in the file shows the Veteran's continued treatment for schizophrenia over the years.  In an August 2011 statement, the Veteran indicated he was harassed in the Army by his roommates who would play loud music in the barracks, yell in the room, and continuously iron every night. 

In an August 2017 VHA opinion, a psychologist opined the Veteran's schizophrenia was related to service.  The psychologist concluded the onset of the Veteran's schizophrenia was either in service or before service, but nevertheless aggravated by service.  The psychologist considered the Veteran's poor performance and multiple AWOLs in service as evidence of the Veteran experiencing symptoms of schizophrenia while on active duty.  The psychologist attributed the Veteran's conduct to the "disorganized thinking of persons with schizophrenia."  In coming to this conclusion, the examiner reviewed the entire file, including the handwritten notes by the Veteran, which the examiner noted were consistent with schizophrenic thought. 

Thus, the Board finds the preponderance of evidence is for the Veteran's claim.  The Board notes the Veteran was previously denied service connection because of a lack of diagnosis or treatment for schizophrenia in service, and he was not diagnosed with schizophrenia until after service.  However, the August 2017 VHA opinion opined the Veteran's behavior in service provides evidence that the Veteran had schizophrenia in service.  The Board finds the August 2017 psychologist's opinion competent, credible, and affords it high probative weight. Accordingly, the Board finds service connection for schizophrenia is warranted.  See Alemany v. Brown, 9 Vet. App. 518 (1996).   


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia is granted. 




____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


